Citation Nr: 1015799	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  00-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel






INTRODUCTION

The appellant served as a member of the Marine Reserve from 
April 1978 to October 1983, to include a period of active 
duty for training (ACDUTRA) from November 1978 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1999 rating decision in which the RO in Boston, 
Massachusetts denied service connection for epilepsy.  (The 
appellant's claims file was temporarily transferred to the RO 
in Boston for adjudication and was subsequently returned to 
the jurisdiction of the RO in Providence, Rhode Island.)  The 
appellant filed a notice of disagreement (NOD) in June 1999, 
and the RO issued a statement of the case (SOC) in September 
1999.  In January 2000, the appellant filed a substantive 
appeal (via VA Form 9, Appeal to the Board of Veterans' 
Appeals).

In September 2006, the Board remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for additional development and 
adjudication.  After accomplishing further action, the AMC 
continued the denial of the claim (as reflected in an October 
2007 supplemental SOC (SSOC)), and returned this matter to 
the Board.

In August 2008, the Board again remanded the claim for 
service connection to the RO, via the AMC.  After 
accomplishing further action the AMC continued the denial of 
the claim (as reflected in an August 2009 SSOC), and returned 
this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required. 





REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action in this appeal is warranted, even though 
such will, regrettably, further delay an appellate decision 
on this matter.

In the September 2006 remand, the Board sought to obtain a 
medical opinion, by an appropriate physician, addressing the 
etiology of any current seizure disorder.  In the remand, the 
Board specifically requested that the examiner indicate 
whether the appellant currently suffers from a seizure 
disorder and, if so, to express an opinion, consistent with 
sound medical principles, as to whether it is at least as 
likely as not (i.e., there is at least a 50 percent 
probability) that such disability is the result of disease or 
injury incurred or aggravated during the appellant's period 
of ACDUTRA from November 1978 to June 1979 (to specifically 
include acoustic trauma, as the appellant was allegedly 
exposed to mortar explosions).  On examination in April 2007, 
the physician failed to express an opinion as to the above 
question.  She also failed to address other opinions of 
record, as instructed in the September 2006 remand.

In August 2008, the claim was again remanded to obtain a 
supplemental medical opinion from the April 2007 VA examiner, 
or, if necessary, to afford the appellant a new examination.  
The Board indicated that the appellant be provided adequate 
advance notice of the any scheduled examination-at least  30 
days-to enable him to arrange transportation, consistent 
with the request of the appellant's representative in a May 
2006 statement.

On VA examination in January 2009, the examiner found that 
the appellant was suffering from episodic spells, but it was 
unclear whether he had an epileptiform seizure.  She 
explained that both epiletiform and non-epileptiform seizures 
can resemble outwardly clinically convulsive seizure 
activity, but only epileptiform spells can be considered a 
seizure disorder associated with abnormal electrical brain 
activity.  The examiner noted that she believed that testing 
was incomplete, and the record was missing results of an 
inpatient EEG monitoring video.  She also noted that it would 
be helpful to see the actual images of the appellant's brain, 
as opposed to only a summary of the findings.  Based on the 
record, the examiner was unable to comment as to whether the 
appellant had a seizure disorder, and whether that disorder 
was related to service.

The RO decided to schedule the appellant for a new 
examination with a different examiner in order to obtain a 
competent opinion regarding the nature and etiology of his 
seizure disorder.  On May 19, 2009, the RO sent a letter to 
the appellant informing him that he would soon be scheduled 
for an examination with the nearest VA medical facility.  The 
letter that was sent from the VA facility with the time and 
date of the examination was not included in the claims file, 
however, it was clearly sent subsequent to May 19, 2009.  The 
appellant was scheduled for a VA examination on June 3, 2009, 
which he cancelled due to lack of transportation.  The RO 
rescheduled his examination for June 16, 2009, and again, the 
appellant was unable to attend due to lack of transportation.  
Both examination dates were within 30 days of his 
notification letters.

As the January 2009 VA examiner could not provide the 
requested opinion, and the appellant was not afforded 
adequate time to arrange transportation for subsequently-
scheduled examinations, the Board emphasizes that the 
objectives of the prior remands still have not been 
accomplished.  Accordingly, further development to obtain the 
medical opinion needed to resolve this claim is warranted.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's transportation difficulties, medical 
review and opinion may be appropriate here.  Hence, the RO 
should forward the entire claims file to an appropriate VA 
neurologist for a comprehensive review of the record and an 
opinion as to whether the appellant incurred a seizure 
disorder during service.  However, if an examination of the 
appellant is deemed necessary by the neurologist, an 
examination should be scheduled, with adequate notice to the 
appellant.

The Board emphasizes that the medically information that the 
Board is seeking to obtain is vitally important to resolving 
this claim.  Hence, the appellant is hereby advised that 
failure to report to any scheduled examination, without good 
cause, may well result in denial of the claim (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to undertaking appropriate action to obtain the 
requested medical opinion, to ensure that all due process 
requirements are met, and that the record before the 
neurologist is complete, the RO should undertake appropriate 
action to obtain all outstanding pertinent medical records, 
including the appellant's brain MRI and CT images and EEG 
monitoring video results from 2002.  

Hence, the  RO should give the appellant another opportunity 
to provide information and/or evidence pertinent to the claim 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In its letter, the RO should specifically request that the 
appellant provide the results of an inpatient EEG monitoring 
video administered sometime after June 2002 by Dr. Rajan and 
all images of his MRI and CT scans, or authorization to 
enable it to obtain such evidence.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should specifically request that 
the appellant provide the results of an 
inpatient EEG monitoring video 
administered sometime after June 2002 by 
Dr. Rajan and all images of his MRI and CT 
scans, or authorization to enable it to 
obtain such evidence.

The RO should also clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file the RO should forward the 
appellant's entire claims file (to include 
a complete copy of this REMAND) to a VA 
neurologist for a comprehensive review of 
the record and medical opinion.  

The neurologist should clearly indicate 
whether the appellant currently suffers 
from a seizure disorder, to include 
epilepsy.  If so, the neurologist should 
offer an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability), that 
the disability is the result of disease or 
injury incurred or aggravated during his 
period of ACDUTRA from November 1978 to 
June 1979 (to specifically include 
acoustic trauma, allegedly suffered from 
mortar explosion).

In rendering the requested opinion, the 
neurologist should specifically consider 
and address the VA physician's opinions 
and Dr. Abbott's opinions, described 
above.  The examiner is also requested to 
comment on the significance, if any, of 
treatment the appellant received in 
October 1980 for complaints of dizziness 
and loss of consciousness, as well as his 
significant history of opioid abuse since 
1980.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

If an examination of the appellant is 
deemed necessary, the RO should arrange 
for the appellant to undergo examination, 
by a physician, with adequate advance 
notice to the appellant -at least 30 
days' notice,  as requested-to  obtain 
the above-noted finding and opinion.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the appellant, and the examination 
report should include discussion of the 
appellant's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

4.  If the appellant fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a seizure disorder 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


